Title: To Alexander Hamilton from John G. Coffin, 24 April 1800
From: Coffin, John G.
To: Hamilton, Alexander


          
            Sir,
            Boston 24 April 1800
          
          I duly received your letter prolonging my furlough to the 31st ultimo, for which I offer my thanks.
          As soon as my health would permit after this date, I set out for your head quarters, but have been detained here in consequence of a relapse into the Ague & Fever.
          I shall proceed to New York so soon as my strength will permit—in the mean time I am Sir, very Respectfully, your obedt. hum: Servant—
          
            John G. Coffin S.M.
          
          Major General Alexander Hamilton &c. &c.
        